EXHIBIT 10.3

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of September 9, 2005 (this “Amendment”) amends the
Reimbursement Agreement dated as of July 1, 2005 (the “Reimbursement Agreement”)
between Williams-Sonoma, Inc. (the “Parent”) and Wells Fargo Bank, N.A. (the
“Bank”). Capitalized terms used but not defined herein have the respective
meanings given to them in the Reimbursement Agreement.

 

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

 

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Reimbursement Agreement is amended as follows:

 

(a) The definition of “Maturity Date” is amended in its entirety to read as
follows:

 

“Maturity Date” means September 9, 2006.

 

(b) The references to “$20,000,000” in Recital A and Section 2.1 of the
Reimbursement Agreement are replaced with “$40,000,000”.

 

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

 

(a) each warranty set forth in Article 6 of the Reimbursement Agreement, as
amended hereby, is true and correct in all material respects as of the date of
the execution and delivery of this Amendment by the Parent, with the same effect
as if made on such date, except to the extent any such warranty relates
specifically to another date (in which case it was true and correct in all
material respects as of such other date);

 

(b) no Default exists; and

 

(c) there has not occurred a material adverse change since January 30, 2005 in
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Parent (individually) or the
Parent and its Subsidiaries (taken as a whole).

 

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
when the Bank has received the following:

 

(a) a counterpart of this Amendment executed by the Parent;

 

(b) a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor;



--------------------------------------------------------------------------------

(c) evidence that the Parent has paid all accrued and invoiced Attorney Costs of
the Bank in connection with this Amendment; and

 

(d) such other documents as the Bank may reasonably request.

 

SECTION 4 Miscellaneous.

 

4.1 Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

 

4.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

 

4.3 Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of California applicable to contracts made and to be
performed entirely within such state.

 

4.4 Successors and Assigns. This Amendment shall be binding upon the Parent and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.

 

-2-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC.

By: /s/ Sharon L. McCollam

Name: Sharon L. McCollam

Title: Executive Vice President, Chief Financial Officer

WELLS FARGO BANK, N.A.

By: /s/ Jeff A. Bailard

Name: Jeff A. Bailard

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

 

Dated as of September 9, 2005

 

To: Wells Fargo Bank, N.A.

 

Please refer to (a) the Reimbursement Agreement (the “Reimbursement Agreement”)
dated as of July 1, 2005 between Williams-Sonoma, Inc. (the “Parent”) and Wells
Fargo Bank, N.A. (the “Bank”), (b) the Guaranty Agreement dated as of July 1,
2005 executed by the undersigned (the “Subsidiary Guaranty”) and (c) the First
Amendment dated as of the date hereof to the Reimbursement Agreement (the “First
Amendment”).

 

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the First Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

POTTERY BARN, INC.

POTTERY BARN KIDS, INC.

POTTERY BARN TEEN, INC.

WILLIAMS-SONOMA HOME, INC.

HOLD EVERYTHING, INC.

WILLIAMS-SONOMA PUBLISHING, INC.

WEST ELM, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

By:  

/s/ Sharon L. McCollam

Name:

 

Sharon L. McCollam

Title:

 

Executive Vice President, Chief Financial Officer

WILLIAMS-SONOMA STORES, LLC

By: WILLIAMS-SONOMA STORES, INC.

Its:

 

Sole Member

By:  

/s/ Sharon L. McCollam

Name:

 

Sharon L. McCollam

Title:

 

Executive Vice President, Chief Financial Officer

 

-2-